                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                       :      1:19-cr-00312 (BAH)

       v.                                      :

KYLE PIUNTI                                    :


             GOVERNMENT AND DEFENDANT’S JOINT STATUS REPORT

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, and the Defendant, by and through his attorney, hereby submit this joint

status report concerning the above-noted case. As a part of this status report, the parties state the

following:

       1.      On or about October 4, 2019, the Court placed the defendant into third-party

custody to his mother, Julie Piunti, who resides in Arizona. Moreover, the defendant was to be

supervised by the U.S. Pretrial Services Office for the District of Arizona for the District of

Columbia. The parties agreed that the defendant should be released under specific conditions of

release as outlined in the Court’s Order dated October 4, 2019. See ECF# 15.

       2.      As outlined in the Pretrial Services Report dated October 30, 2019, (ECF# 17),

Pretrial Services alleges that the defendant is not in compliance with his release condition.

Specifically, Pretrial noted the following: “. . . on 10/29/2019, the defendant's supervision officer,

US Pretrial Officer Christopher Jantonio, contacted this [D.C.] office to provide an update on the

defendant’s continued declining mental health and refusal to comply with conditions of release as

set on 10/04/19. Since release the defendant has refused to sign some required releases of

information, appears to be abusing his prescription medication and has physically attacked his

parents (third-party custodians) on more than one occasion, at which times they have left the home
overnight to stay in a hotel leaving the defendant unsupervised. As a result of the last physical

attack that occurred on 10/28/19, the defendant was involuntarily committed on 10/29/19 for a 72

hour psychiatric hold.” The pretrial officer further concluded that the defendant “is not presently

amenable to supervision and presents a danger not only to his Court-appointed third-party

custodian but also the community at large.” See, ECF #17. The defendant does not concede these

violations.

       3.      Accordingly, on November 4, 2019, the defendant was arrested on the outstanding

arrest warrant issued by the Court because the defendant had allegedly violated his conditions of

release as outlined above. Mr. Piunti asserts that he attempted to surrender himself when learning

of the warrant but was instead directed to go to the Pretrial Services Office in Arizona whereupon

he was arrested. The defendant had been held in custody since that time.

       4.      The defendant has been returned to this jurisdiction and will be seen today before

the U.S. magistrate for the Court’s bench warrant return.

       5.      A further status hearing on the underlined charge is set before the Court on Friday,

December 13, 2019, at 9:15 am.

       6.      In that regard, counsel for the defendant needs an opportunity to talk with the

defendant, inter alia, regarding his mental health, a non-trial disposition of this matter or how the

defendant would like to proceed.
      7.      The defendant, through his attorney, Eugene Ohm, Esq., joins in this status report.

WHEREFORE, the Government and the Defendant respectfully submits this joint status report.



                                            Respectfully submitted,

                                            JESSIE K. LIU
                                            United States Attorney
                                            D.C. Bar Number 472845

                                    BY:           /s/
                                            EMORY V. COLE
                                            Assistant U.S. Attorney
                                            PA. Bar Number 49136
                                            555 Fourth Street, NW, Suite 4213
                                            Washington, D.C. 20530
                                            (202) 252-7692
